


Exhibit 10.289

 

15176184

01-14-13

 

MEMORANDUM OF AGREEMENT

 

January 25, 2013

 

The PrivateBank and Trust Company, an Illinois banking corporation (the
“Lender”), is the Lender under a Loan and Security Agreement dated as of
September 20, 2012, as modified and amended by a Modification Agreement dated as
of October 26, 2012 (as so modified and amended, the “Loan Agreement”), by and
among the Borrowers named therein (the “Borrowers”), each of which is a party to
this Memorandum of Agreement (this “Agreement”), and the Lender.  The Loan under
the Loan Agreement (the “Loan”) is guaranteed by AdCare Health Systems, Inc., an
Ohio corporation (the “Guarantor”), which is a party to this Agreement.  The
Borrowers include Northridge HC&R Nursing, LLC, Woodland Hills HC Nursing, LLC,
and APH&R Nursing, LLC, each a Georgia limited liability company (the “Subject
Borrowers”).  Capitalized terms used and not otherwise defined in this Agreement
shall have the same meanings as in the Loan Agreement.  The Borrowers, the
Guarantor and the Lender hereby agree as follows:

 

1.                                      On December 28, 2012, one or more of the
Subject Borrowers made a payment on the Loan to the Lender in the amount of
$683,549, which was an amount agreed to by the Borrowers, the Guarantor and the
Lender to obtain a release of the Subject Borrowers and their Collateral from
the Loan.  In consideration of such payment, the Lender hereby releases each of
the Subject Borrowers as a Borrower under the Loan Agreement, and releases the
Collateral which is the property of such Subject Borrower as security for the
Loan.

 

2.                                      The Borrowers, the Guarantor and the
Lender acknowledge and agree that this Agreement sets forth all of the
covenants, promises, agreements, conditions and understandings of the Borrowers,
the Guarantor and the Lender relating to the subject matter of this Agreement,
and that there are no covenants, promises, agreements, conditions or
understandings, either oral or written, among the Borrowers, the Guarantor and
the Lender relating to the subject matter of this Agreement other than as are
herein set forth.  The Borrowers and the Guarantor also acknowledge that they
are executing this Agreement without relying on any statements, representations
or warranties, either oral or written, that are not expressly set forth in this
Agreement.

 

3.                                      The Loan Agreement and the other Loan
Documents remain in full force and effect as originally executed and delivered
by the parties thereto, as modified and amended by the Modification Agreement
described above, and subject to the releases contained in this Agreement, and
the Loan Agreement and the other Loan Documents, as so modified and amended, are
hereby confirmed and reaffirmed by the Borrowers, other than the Subject
Borrowers, and the Guarantor, subject to the releases contained in this
Agreement.

 

4.                                      The Borrowers, other than the Subject
Borrowers, and the Guarantor hereby (i) acknowledge and agree that the Lender
has not heretofore waived any Default or Event of Default under the Loan
Agreement or any of the other Loan Documents, or any rights or

 

--------------------------------------------------------------------------------


 

remedies under the Loan Agreement or any of the other Loan Documents; and
(ii) acknowledge and agree that they do not have any defense, setoff or
counterclaim to the payment or performance of any of their obligations under, or
to the enforcement by the Lender of, the Loan Agreement or any of the other Loan
Documents, as modified and amended by the said Modification Agreement,
including, without limitation, any defense, setoff or counterclaim based on the
covenant of good faith and fair dealing.

 

5.                                      This Agreement shall inure to the
benefit of and shall be binding upon the parties and their respective
successors, assigns and legal representatives.  In the event any provision of
this Agreement shall be held invalid or unenforceable by any court of competent
jurisdiction, such holding shall not invalidate or render unenforceable any
other provision hereof.  This Agreement may be amended, changed, modified or
altered only by a written instrument executed the party sought to be bound by
such amendment, change, modification or alteration.

 

6.                                      The Borrowers, the Guarantor and the
Lender, and their respective legal counsel, have participated in the drafting of
this Agreement, and accordingly the general rule of construction to the effect
that any ambiguities in a contract are to be resolved against the party drafting
the contract shall not be employed in the construction and interpretation of
this Agreement.

 

7.                                      This Agreement may be executed in any
number of counterparts and by the different parties hereto on separate
counterparts and each such counterpart shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same document. 
Receipt of an executed signature page to this Agreement by facsimile or other
electronic transmission shall constitute effective delivery thereof.

 

8.                                      This Agreement is prepared and entered
into with the intention that the law of the State of Illinois shall govern its
construction and enforcement.

 

[SIGNATURE PAGE(S) AND EXHIBIT(S),

IF ANY, FOLLOW THIS PAGE]

 

2

--------------------------------------------------------------------------------


 

 

ADK THOMASVILLE OPERATOR, LLC

 

ADK LUMBER CITY OPERATOR, LLC

 

ADK JEFFERSONVILLE OPERATOR, LLC

 

ADK LAGRANGE OPERATOR, LLC

 

ADK POWDER SPRINGS OPERATOR, LLC

 

ADK OCEANSIDE OPERATOR, LLC

 

ADK THUNDERBOLT OPERATOR, LLC

 

ADK SAVANNAH BEACH OPERATOR, LLC

 

ATTALLA NURSING ADK, LLC

 

MOUNTAIN TRACE NURSING ADK, LLC

 

MT. KENN NURSING, LLC

 

ERIN NURSING, LLC

 

CP NURSING, LLC

 

BENTON NURSING, LLC

 

VALLEY RIVER NURSING, LLC

 

PARK HERITAGE NURSING, LLC

 

HOMESTEAD NURSING, LLC

 

WOODLAND MANOR NURSING, LLC

 

MOUNTAIN VIEW NURSING, LLC

 

NORTHRIDGE HC&R NURSING, LLC

 

LITTLE ROCK HC&R NURSING, LLC

 

WOODLAND HILLS HC NURSING, LLC

 

APH&R NURSING, LLC

 

GLENVUE H&R NURSING, LLC

 

COOSA NURSING ADK, LLC

 

 

 

 

 

By

/s/ Boyd P. Gentry

 

 

Boyd P. Gentry, Manager of Each Borrower

 

 

 

 

 

ADCARE HEALTH SYSTEMS, INC.

 

 

 

 

 

By

/s/ Boyd P. Gentry

 

 

Boyd P. Gentry, Chief Executive Officer

 

- AdCare Portfolio Operator Loan Memorandum of Agreement -

- Signature Page 1 -

 

--------------------------------------------------------------------------------


 

 

THE PRIVATEBANK AND TRUST COMPANY

 

 

 

 

 

By

/s/ Amy K. Hallberg

 

 

Amy K. Hallberg, Managing Director

 

- AdCare Portfolio Operator Loan Memorandum of Agreement -

- Signature Page 2 -

 

--------------------------------------------------------------------------------
